            Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 1 of 37



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

INTELLECTUAL TECH LLC,

                Plaintiff,
                                                                   Civil Action No.
       v.
                                                            JURY TRIAL DEMANDED
ZEBRA TECHNOLOGIES CORPORATION,

                Defendant.


                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Intellectual Tech LLC (“Intellectual Tech” or “Plaintiff”) files this Complaint

against Defendant Zebra Technologies Corporation (“Defendant” or “Zebra”) for infringement of

U.S. Patent No. 7,233,247 (the “`247 Patent”), and hereby allege as follows:

                                  NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the Patent Laws of the United

States, 35 U.S.C. §§ 1, et seq.

                                             PARTIES

       2.       Plaintiff Intellectual Tech LLC is a Texas limited liability company with a place of

business located at 4000 Brooks Court, Argyle, Texas 76226.

       3.       Upon information and belief, Defendant Zebra Technologies Corporation is a

corporation having a principle place of business at 3 Overlook Point, Lincolnshire, Illinois 60069.

Upon information and belief, Defendant can be served through its registered agent CT Corporation

System, 208 South Lasalle St, Suite 814 Chicago , Illinois 60604.




COMPLAINT FOR PATENT INFRINGEMENT                                                         Page 1 of 37
            Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 2 of 37



                                 JURISDICTION AND VENUE

       4.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       5.       Defendant is subject to this Court’s specific and general personal jurisdiction due

to its substantial business in this forum. For example, upon information and belief, Defendant is

subject to the specific personal jurisdiction of this Court because Intellectual Tech’s claims for

patent infringement arise from Defendant’s acts of infringement in the State of Texas. These acts

of infringement include selling infringing products in the State of Texas and placing infringing

products into the stream of commerce through an established distribution channel with full

awareness that substantial quantities of the products have been shipped into the State of Texas.

Therefore, this Court has personal jurisdiction over Defendant under the Texas long-arm statute,

TEX. CIV. PRAC. & REM. CODE § 17.042.

       6.       Venue is proper in this judicial district under 28 U.S.C. § 1400(b). Defendant has a

regular and established place of business in this District, including without limitation, 14000

Summit Dr. #900, Austin, Texas 78728 and has committed and continues to commit acts of

infringement in this District. For example, Defendant’s regular and established place of business

in Austin in this District is a physical building, as depicted below, with Zebra signage and a special

“Zebra Employee Entrance” showing that Zebra employees work there. See In re Cray Inc., 871

F.3d 1355, 1360 (Fed. Cir. 2017).




COMPLAINT FOR PATENT INFRINGEMENT                                                          Page 2 of 37
         Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 3 of 37




According to the Travis County Appraisal District, this building is owned by an entity known as

Xplore Technologies Corp. of America (“Xplore”), which was aquired by Zebra in July 2018.1




1
  https://www.zebra.com/us/en/about-zebra/newsroom/press-releases/2018/zebra-technologies-
to-acquire-xplore-technologies.html


COMPLAINT FOR PATENT INFRINGEMENT                                                    Page 3 of 37
         Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 4 of 37



The Travis County Appraisal District lists the mailing address for the owner of the property as 3

Overlook Point, Lincolnline, IL 60069, which is the address for Zebra’s corporate headquarters.




As further shown in the screenshots below show, Xplore’s website (www.xploretech.com) has

no information and directs viewers to a Zebra website when selected.




COMPLAINT FOR PATENT INFRINGEMENT                                                      Page 4 of 37
            Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 5 of 37




These facts demonstrate that Zebra controls the physical building located at 14000 Summit Dr.

#900, Austin, Texas 78728 and/or has ratified it as a Zebra place of business.


                                        PATENT-IN-SUIT

       7.       Intectual Tech is the owner and the assignee of U.S. Patent No. 7,233,247, entitled

“Method and System for Employing RFID Tags in Automated Applications.” Intellectual Tech

holds the exclusive right to license the `247 Patent. Intellectual Tech has ownership of all

substantial rights in the `247 Patent, including the right to exclude others and to enforce, sue and

recover damages for past and future infringement. A true and correct copy of the `247 Patent is

attached as Exhibit A and a true and correct copy of the Ex Parte Reexamination Certificate to the

`247 Patent is attached as Exhibit B.




COMPLAINT FOR PATENT INFRINGEMENT                                                        Page 5 of 37
            Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 6 of 37



       8.       The `247 Patent is valid, enforceable and was duly issued in full compliance with

Title 35 of the United States Code.

       9.       The `247 Patent generally covers a Radio Frequency Identification (“RFID”) base

unit that can communicate with any number of devices, such as computer networks, which allow

for dynamic tailoring of the RFID base unit to any situation.

                                      ACCUSED PRODUCTS

       10.      Upon information and belief, Defendant makes, uses, offers to sell, sells, and/or

imports RFID base units in various devices. These devices fit within six product categories: (1)

Fixed RFID Readers; (2) RFID Handheld Readers; (3) Handheld Computers; (4) Wearable

Computers; (5) Tablets; and (6) Printers (collectively, the “Accused Products”).

       11.      Upon information and belief, the Accused Products are offered for sale and sold

throughout the United States, including within this District.

       12.      Upon information and belief, Defendant has purposefully and voluntarily placed

the Accused Products into the stream of commerce with the expectation that these products will

be purchased and used by end users in the United States, including end users in this District.

       13.      Upon information and belief, Defendant provides direct and indirect support

concerning the Accused Products to end users, including end users within this District.

                                   COUNT I
                     INFRINGEMENT OF U.S. PATENT NO. 7,233,247

       14.      Intellectual Tech alleges and hereby incorporates by reference every allegation

made in the foregoing paragraphs of this Complaint as if each were separately set forth herein.

       15.      In violation of 35 U.S.C. § 271, Defendant has directly infringed and continues to

directly infringe, both literally and/or under the doctrine of equivalents, the `247 Patent by making,

using, offering for sale, selling, and/or importing the Accused Products in the United States,


COMPLAINT FOR PATENT INFRINGEMENT                                                          Page 6 of 37
         Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 7 of 37



including within this District, that infringe at least one of claims 138, 144, 149, and 154 of the

`247 Patent without the authority of Intellectual Tech.

       16.     The claims of the `247 Patent are presumed valid.

       17.     Each of the Accused Products is a device that serves as an RFID base unit. A

representative example of the Accused Products for each product category is provided below.

   A. Fixed RFID Readers.

       18.     A representative example of Zebra’s Fixed RFID Reader would be the FX9600

Fixed UHF RFID Reader.




FX9600 Fixed UHF RFID Reader Spec Sheet, p. 1.

       19.     Each of the Accused Fixed RFID Readers has a processor that is configured to

employ various connection standards to communicate with other devices. For example, the

representative Zebra FX9600 Fixed UHF RFID Reader has a microprocessor that can connect to

other devices via Wi-Fi and Bluetooth.




COMPLAINT FOR PATENT INFRINGEMENT                                                      Page 7 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 8 of 37




FX9600 Fixed UHF RFID Reader Spec Sheet, p. 1.




FX9600 Fixed UHF RFID Reader Spec Sheet, p. 2.




FX9600 Fixed UHF RFID Reader Spec Sheet, p. 2.


COMPLAINT FOR PATENT INFRINGEMENT                                   Page 8 of 37
         Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 9 of 37




FX9600 Fixed UHF RFID Reader Spec Sheet, p. 2.

       20.    Each of the Fixed RFID Products includes an antenna and RF circuitry. For

example, as stated above, the representative Zebra FX9600 Fixed UHF RFID Reader can

communicate via Wi-Fi. Further, the Zebra FX9600 Fixed UHF RFID Reader has eight RF ports.

Upon information and belief, each of the Fixed RFID Products can interact with tagged items.




FX9600 Fixed UHF RFID Reader Spec Sheet, p. 1.




COMPLAINT FOR PATENT INFRINGEMENT                                                    Page 9 of 37
          Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 10 of 37



       21.    Each of the Accused Fixed RFID Readers includes an operating system. For

example, the representative Zebra FX9600 Fixed UHF RFID Reader utilizes a Linux operating

system:




FX9600 Fixed UHF RFID Reader Spec Sheet, p. 2.

       22.    Each of the Accused Fixed RFID Readers includes internal memory. For example,

the representative Zebra FX9600 Fixed UHF RFID Reader has a 512 MB Flash and 256 MB

DRAM for memory:




FX9600 Fixed UHF RFID Reader Spec Sheet, p. 2.

       23.    Each Accused Fixed RFID Reader is housed in a durable shockproof casing. For

example, the representative Zebra FX9600 Fixed UHF RFID Reader incorporates a “rugged design

for tough environments”:




FX9600 Fixed UHF RFID Reader Spec Sheet, p. 1.

       24.    Upon information and belief, each of the Accused Fixed RFID Readers includes

an RFID Base unit that is configured to transmit digital signals to an alternative security device


COMPLAINT FOR PATENT INFRINGEMENT                                                      Page 10 of 37
       Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 11 of 37



through a first communications channel. For example, as stated above, the representative Zebra

FX9600 Fixed UHF RFID Reader can communicate via numerous communications channels

such as a bus, electrical wiring, Wi-Fi and/or Bluetooth. For example, the Accused Fixed RFID

readers are configured to communicate with at least one server via a communications channel.

In addition, the Accused Fixed RFID readers are configured to communicate with other devices

in the network or vicinity of the Accused Fixed RFID readers.

      25.    Each of the Accused Fixed RFID Readers includes an RFID Base unit that is

configured to transmit signals through two or more communication channels other than the first

communication channel. For example, the representative Zebra FX9600 Fixed UHF RFID

Reader can communicate via Wi-Fi and Bluetooth.

       26. Upon information and belief, each of the Accused Products can be configured to

store information related to authorization in its internal memory. For example, upon information

and beleif the representative Zebra FX9600 Fixed UHF RFID Reader has a 512 MB Flash and

256 MB DRAM for internal memory that can store logins, registrations codes, authentication

codes, or passwords to secure access to the device including authorization information when

using Wi-Fi, Bluetooth, or other communication channels.




COMPLAINT FOR PATENT INFRINGEMENT                                                   Page 11 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 12 of 37



   B. Handheld RFID Readers.

       27.    A representative example of Zebra’s Handheld RFID Reader would be the

MC3330R Integrated UHF RFID Handheld Reader.




MC3330R Integrated UHF RFID Handheld Reader Spec Sheet, p. 1.

       28.    Each of the Accused Handheld RFID Readers has a processor that is configured to

employ various connection standards to communicate with other devices. For example, the

representative Zebra MC3330R Integrated UHF RFID Handheld Reader has a microprocessor that

can connect to other devices via Wi-Fi and Bluetooth:




MC3330R Integrated UHF RFID Handheld Reader Spec Sheet, p. 3.




COMPLAINT FOR PATENT INFRINGEMENT                                                Page 12 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 13 of 37




MC3330R Integrated UHF RFID Handheld Reader Spec Sheet, p. 3.




MC3330R Integrated UHF RFID Handheld Reader Spec Sheet, p. 3.

       29.    Each of the Accused Handheld RFID Readers includes an antenna and RF circuitry.

For example, as stated above, the representative Zebra MC3330R Integrated UHF RFID Handheld

Reader has connectivity via Wi-Fi and Bluetooth. Upon information and belief, each of the Fixed

RFID Products can interact with tagged items.


COMPLAINT FOR PATENT INFRINGEMENT                                                  Page 13 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 14 of 37




MC3330R Integrated UHF RFID Handheld Reader Spec Sheet, p. 3.

       30.    Each of the Accused Handheld RFID Readers includes an operating system. For

example, the representative Zebra MC3330R Integrated UHF RFID Handheld Reader utilizes an

Android operating system:




MC3330R Integrated UHF RFID Handheld Reader Spec Sheet, p. 3.

       31.    Each of the Accused Handheld RFID Readers includes internal memory. For

example, the representative Zebra MC3330R Integrated UHF RFID Handheld Reader has 4 GB/32

GB for memory:




MC3330R Integrated UHF RFID Handheld Reader Spec Sheet, p. 3.

       32.    Each of the Accused Handheld RFID Readers has a rechargeable battery. For

example, the representative Zebra MC3330R Integrated UHF RFID Handheld Reader has a

chargeable Ion battery:




COMPLAINT FOR PATENT INFRINGEMENT                                             Page 14 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 15 of 37



MC3330R Integrated UHF RFID Handheld Reader Spec Sheet, p. 2.

       33.    Each Accused Handheld RFID Reader is housed in a durable shockproof casing.

For example, the representative Zebra MC3330R Integrated UHF RFID Handheld Reader

incorporates “Zebra’s signature rugged design”:




MC3330R Integrated UHF RFID Handheld Reader Spec Sheet, p. 1.

       34.    Upon information and belief, each of the Accused Handheld RFID Readers

includes an RFID Base unit that is configured to transmit digital signals to an alternative

security device through a first communications channel. For example, as stated above, the

representative Zebra MC3330R Integrated UHF RFID Handheld Reader can communicate via

Wi-Fi and Bluetooth.

       35.    Each of the Accused Handheld RFID Readers includes an RFID Base unit that is

configured to transmit signals through two or more communication channels other than the first

communication channel. For example, the representative Zebra MC3330R Integrated UHF

RFID Handheld Reader can communicate via Wi-Fi and Bluetooth:




COMPLAINT FOR PATENT INFRINGEMENT                                                      Page 15 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 16 of 37




MC3330R Integrated UHF RFID Handheld Reader Spec Sheet, p. 3.




MC3330R Integrated UHF RFID Handheld Reader Spec Sheet, p. 3.




MC3330R Integrated UHF RFID Handheld Reader Spec Sheet, p. 3.

      36.     Upon information and belief, each of the Accused Handheld RFID Readers can be

configured to store information related to authorization in its internal memory. For example, the



COMPLAINT FOR PATENT INFRINGEMENT                                                    Page 16 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 17 of 37



representative Zebra MC3330R Integrated UHF RFID Handheld Reader has 4 GB/32 GB for

internal memory that can store logins, registrations codes, authentication codes, or passwords to

secure access to the device.

   C. Handheld Computer.

       37.    A representative example of Zebra’s Handheld Computer would be the MC9300

Mobile Computer.




MC9300 Handheld Mobile Computer Spec Sheet, p. 1.

       38.    Each of the Accused Handheld Computers has a processor that is configured to

employ various connection standards to communicate with other devices. For example, the

representative Zebra MC9300 Mobile Computer has a microprocessor that can connect to other

devices via Wi-Fi, NFC, and Bluetooth:




MC9300 Handheld Mobile Computer Spec Sheet, p. 3.


COMPLAINT FOR PATENT INFRINGEMENT                                                     Page 17 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 18 of 37




MC9300 Handheld Mobile Computer Spec Sheet, p. 3.

       39.    Each of the Accused Handheld Computers includes an antenna and RF circuitry.

For example, as stated above, the representative Zebra MC9300 Mobile Computer has connectivity

via radio. Upon information and belief, each of the Accused Handheld Computers can interact with

other devices, including, for example, Defendant’s Mobile Printers.




COMPLAINT FOR PATENT INFRINGEMENT                                                   Page 18 of 37
          Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 19 of 37



MC9300 Handheld Mobile Computer Spec Sheet, p. 3.

       40.    Each of the Accused Handheld Computers includes an operating system. For

example, the representative Zebra MC9300 Mobile Computer utilizes an Android operating

system:




MC9300 Handheld Mobile Computer Spec Sheet, p. 3.

       41.    Each of the Accused Handheld Computers includes internal memory. For example,

the representative Zebra MC9300 Mobile Computer has 4 GB RAM/32 GB Flash pSLC for

memory:




MC9300 Handheld Mobile Computer Spec Sheet, p. 3.

       42.    Each of the Accused Handheld Computers has a rechargeable battery. For example,

the representative Zebra MC9300 Mobile Computer has a chargeable Ion battery:




MC9300 Handheld Mobile Computer Spec Sheet, p. 3.



COMPLAINT FOR PATENT INFRINGEMENT                                                Page 19 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 20 of 37



       43.    Each Accused Handheld Computer is housed in a durable shockproof casing. For

example, the representative Zebra MC9300 Mobile Computer incorporates the “ultimate ultra-

rugged design”:




MC9300 Handheld Mobile Computer Spec Sheet, p. 2.

       44.    Upon information and belief, each of the Accused Handheld Computers includes

an RFID Base unit that is configured to transmit digital signals to an alternative security device

through a first communications channel. For example, as stated above, the representative Zebra

MC9300 Mobile Computer can communicate via Wi-Fi, NFC, and Bluetooth.

       45.    Each of the Accused Handheld Computers includes an RFID Base unit that is

configured to transmit signals through two or more communication channels other than the first

communication channel. For example, as stated above, the representative Zebra MC9300

Mobile Computer can communicate via Wi-Fi, NFC, and Bluetooth.




COMPLAINT FOR PATENT INFRINGEMENT                                                      Page 20 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 21 of 37



       46.    Upon information and belief, each of the Accused Handheld Computers can be

configured to store information related to authorization in its internal memory. For example, the

representative Zebra MC9300 Mobile Computer has 4 GB RAM/32 GB Flash pSLC for internal

memory that can store logins, registrations codes, authentication codes, or passwords to secure

access to the device.

   D. Wearable Computer.

       47.    A representative example of Zebra’s Wearable Computer would be the WT6000

Wearable Computer.




WT6000 Wearable Computer Spec Sheet, p. 1.

       48.    Each of the Accused Wearable Computers has a processor that is configured to

employ various connection standards to communicate with other devices. For example, the

representative Zebra WT6000 Wearable Computer has a microprocessor that can connect to other

devices via Wi-Fi, NFC, and Bluetooth:




WT6000 Wearable Computer Spec Sheet, p. 2.




COMPLAINT FOR PATENT INFRINGEMENT                                                    Page 21 of 37
          Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 22 of 37




WT6000 Wearable Computer Spec Sheet, p. 2.

       49.    Each of the Accused Wearable Computers includes an antenna and RF circuitry.

For example, as stated above, the representative Zebra WT6000 Wearable Computer has

connectivity via radio. Upon information and belief, each of the Accused Wearable Computers can

interact with other devices including for example, Defendant’s Mobile Printers.




WT6000 Wearable Computer Spec Sheet, p. 2.

       50.    Each of the Accused Wearable Computers includes an operating system. For

example, the representative Zebra WT6000 Wearable Computer utilizes an Android operating

system:


COMPLAINT FOR PATENT INFRINGEMENT                                                  Page 22 of 37
           Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 23 of 37




WT6000 Wearable Computer Spec Sheet, p. 2.

          51.   Each of the Accused Wearable Computers includes internal memory. For example,

the representative Zebra WT6000 Wearable Computer will have either 4GB Flash/1GB RAM or

8 GB/2GB RAM for memory:




WT6000 Wearable Computer Spec Sheet, p. 2.

          52.   Each of the Accused Wearable Computers has a rechargeable battery. For example,

the representative Zebra WT6000 Wearable Computer has a chargeable Li-Ion battery:




WT6000 Wearable Computer Spec Sheet, p. 2.

          53.   Each Accused Wearable Computer is housed in a durable shockproof casing. For

example, the representative Zebra Wearable WT6000 Computer incorporates Zebra’s “rugged”

design:




COMPLAINT FOR PATENT INFRINGEMENT                                                  Page 23 of 37
           Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 24 of 37




WT6000 Wearable Computer Spec Sheet, p. 2.

          54.   Upon information and belief, each of the Accused Wearable Computers includes

an RFID Base unit that is configured to transmit digital signals to an alternative security device

through a first communications channel. For example, as stated above, the representative Zebra

WT6000 Wearable Computer can communicate via Wi-Fi, NFC, and Bluetooth.

          55.   Each of the Accused Wearable Computers includes an RFID Base unit that is

configured to transmit signals through two or more communication channels other than the first

communication channel. For example, as stated above, the representative Zebra WT6000

Wearable Computer can communicate via Wi-Fi, NFC, and Bluetooth.

          56.   Upon information and belief, each of the Accused Wearable Computers can be

configured to store information related to authorization in its internal memory. For example, the

representative Zebra WT6000 Wearable Computer has 4GB Flash/1GB RAM or 8 GB/2GB

RAM for internal memory that can store logins, registrations codes, authentication codes, or

passwords to secure access to the device.

   E. Tablets.

          57.   A representative example of Zebra’s Tablets would be the L10 Android Rugged

Tablet.




COMPLAINT FOR PATENT INFRINGEMENT                                                      Page 24 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 25 of 37




L10 Android Rugged Tablet Spec Sheet, p. 1.

       58.    Each of the Accused Tablets has a processor that is configured to employ various

connection standards to communicate with other devices. For example, the representative Zebra

L10 Android Rugged Tablet has a microprocessor that can connect to other devices via Cellular,

Wi-Fi, NFC, and Bluetooth:




L10 Android Rugged Tablet Spec Sheet, p. 3.




COMPLAINT FOR PATENT INFRINGEMENT                                                 Page 25 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 26 of 37




L10 Android Rugged Tablet Spec Sheet, p. 2.

       59.    Each of the Accused Tablets includes an antenna and RF circuitry. For example, as

stated above, the representative Zebra L10 Android Rugged Tablet has connectivity via Cellular,

Wi-Fi, NFC, and Bluetooth. Upon information and belief, each of the Accused Tablets can interact

with other devices including for example, Defendant’s Mobile Printers.




COMPLAINT FOR PATENT INFRINGEMENT                                                   Page 26 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 27 of 37




L10 Android Rugged Tablet Spec Sheet, p. 3.

       60.    Each of the Accused Tablets includes an operating system. For example, the

representative Zebra L10 Android Rugged Tablet utilizes an Android operating system:




L10 Android Rugged Tablet Spec Sheet, p. 3.

       61.    Each of the Accused Tablets includes internal memory. For example, the

representative Zebra L10 Android Rugged Tablet has 4GB/64GB or 128 GB eMMC; 8GB/128

GB eMMC for memory/storage:




L10 Android Rugged Tablet Spec Sheet, p. 3.

       62.    Each of the Accused Tablets has a rechargeable battery. For example, the

representative Zebra L10 Android Rugged Tablet has a chargeable battery:




COMPLAINT FOR PATENT INFRINGEMENT                                                 Page 27 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 28 of 37




L10 Android Rugged Tablet Spec Sheet, p. 3.

       63.    Each Accused Tablets is housed in a durable shockproof casing. For example, the

representative Zebra L10 Android Rugged Tablet incorporates a “built-to-last rugged design”:




L10 Android Rugged Tablet Spec Sheet, p. 3.

       64.    Upon information and belief, each of the Accused Tablets includes an RFID Base

unit that is configured to transmit digital signals to an alternative security device through a first

communications channel. For example, as stated above, the representative Zebra L10 Android

Rugged Tablet can communicate via Cellular, Wi-Fi, and Bluetooth.

       65.    Each of the Accused Tablets includes an RFID Base unit that is configured to

transmit signals through two or more communication channels other than the first

communication channel. For example, as stated above, the representative Zebra L10 Android

Rugged Tablet can communicate via Cellular, Wi-Fi, and Bluetooth.




COMPLAINT FOR PATENT INFRINGEMENT                                                         Page 28 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 29 of 37



       66.    Upon information and belief, each of the Accused Tablets can be configured to

store information related to authorization in its internal memory. For example, the

representative Zebra L10 Android Rugged Tablet has 4GB/64GB or 128 GB eMMC; 8GB/128

GB eMMC for internal memory that can store logins, registrations codes, authentication codes,

or passwords to secure access to the device.

   F. Printers.

       67.    A representative example of Zebra’s Printers would be the ZQ300 and iMZ Series

Mobile Printers:




ZQ300 Series Mobile Printer Spec Sheet, p. 1.




COMPLAINT FOR PATENT INFRINGEMENT                                                     Page 29 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 30 of 37




iMZ Series Mobile Printer Spec Sheet, p. 1.

       68.    Each of the Accused Printers has a processor that is configured to employ various

connection standards to communicate with other devices. For example, the representative Zebra

ZQ300 and iMZ Series Mobile Printers have a microprocessor that can connect to other devices

via Wi-Fi, NFC, and Bluetooth:




ZQ300 Series Mobile Printer Spec Sheet, p. 4.



COMPLAINT FOR PATENT INFRINGEMENT                                                  Page 30 of 37
        Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 31 of 37




iMZ Series Mobile Printer Spec Sheet, p. 3.

       69.    Each of the Accused Printers includes an antenna and RF circuitry. For example,

as stated above, the representative Zebra ZQ300 and iMZ Series Mobile Printers have connectivity

via radio to communicate via Wi-Fi, NFC and Bluetooth. Upon information and belief, each of the

Accused Printers can interact with other devices, including, for example, Defendant’s Handheld

Computers.

       70.    Each of the Accused Printers includes an operating system. For example, the

representative Zebra ZQ300 and iMZ Mobile Printers utilize the Link-OS operating system:




ZQ300 Series Mobile Printer Spec Sheet, p. 4.




COMPLAINT FOR PATENT INFRINGEMENT                                                   Page 31 of 37
           Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 32 of 37



iMZ Series Mobile Printer Spec Sheet, p. 1.

          71.   Each of the Accused Printers includes internal memory. For example, the

representative Zebra ZQ300 Series Mobile Printer has 128MB RAM, 256 MB Flash memory and

the Zebra iMZ Series Mobile Printer has 128 MB RAM, 128 MB Flash memory:




ZQ300 Series Mobile Printer Spec Sheet, p. 4.




iMZ Series Mobile Printer Spec Sheet, p. 3.

          72.   Each of the Accused Printers has a rechargeable battery. For example, the

representative Zebra ZQ300 Mobile Label and Receipt Printer has a chargeable Li-Ion battery:




ZQ300 Series Mobile Printer Spec Sheet, p. 4.




iMZ Series Mobile Printer Spec Sheet, p. 3.

          73.   Each Accused Printer is housed in a durable shockproof casing. For example, the

representative Zebra ZQ300 Mobile Label and Receipt Printer incorporates Zebra’s “durable”

design:




COMPLAINT FOR PATENT INFRINGEMENT                                                  Page 32 of 37
         Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 33 of 37




ZQ300 Series Mobile Printer Spec Sheet, p. 1. Similarly, the Zebra iMZ Series Mobile Printer

advertises its ability to withstand multiple drops from 4 feet onto concrete without failure as a

prominent feature of the product:




iMZ Series Mobile Printer Spec Sheet, p. 3.

       74.     Upon information and belief, each of the Accused Printers includes an RFID Base

unit that is configured to transmit digital signals to an alternative security device through a first

communications channel. For example, as stated above, the representative Zebra ZQ300 and

iMZ Mobile Printers can communicate via Wi-Fi, NFC, and Bluetooth.

       75.     Each of the Accused Printers includes an RFID Base unit that is configured to

transmit signals through two or more communication channels other than the first

communication channel. For example, as stated above, the representative Zebra ZQ300 and

iMZ Mobile Printers can communicate via Wi-Fi, NFC, and Bluetooth.




COMPLAINT FOR PATENT INFRINGEMENT                                                         Page 33 of 37
         Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 34 of 37



       76.     Upon information and belief, each of the Accused Printers can be configured to

store information related to authorization in its internal memory. For example, the

representative Zebra ZQ300 Mobile Printer has 128MB RAM, 256 MB Flash memory and the

Zebra iMZ Series Mobile Printer has 128 MB RAM, 128 MB Flash memory that can store

logins, registrations codes, authentication codes, or passwords to secure access to the device.

       77.     Based on the representative examples provided above, Defendant has and continues

to directly infringe the `247 Patent, both literally and/or under the doctrine of equivalents, in

violation of 35 U.S.C. § 271(a) by making, using, offering for sale, selling, and/or importing into

the United States the Accused Products without the authority of Intellectual Tech.

        78. Defendant has been on notice of the `247 Patent since at least the filing of this

Complaint. See Yeti Coolers, LLC v. Rtic Coolers, LLC, No. 1:15-CV-00597-RP, 2016 WL

5956081, at *11 (W.D. Tex. Aug. 1, 2016) (citing Script Sec. Sols. L.L.C. v. Amazon.com, Inc.,

170 F. Supp. 3d 928, 937 (E.D. Tex. 2016)).

       79.     In violation of 35 U.S.C. § 271(b), Defendant has indirectly infringed the `247

Patent by inducing its customers to directly infringe the `247 Patent, both literally and/or under the

doctrine of equivalents, at least by providing its customers with instructions on using the Accused

Products and by making, using, offering for sale, selling, and/or importing devices in the United

States the Accused Products without the authority of Intellectual Tech.

       80.     Upon information and belief, and in violation of 35 U.S.C. § 271(b), Defendant has

indirectly infringed the `247 Patent by contribution knowing that the Accused Products would be

combined with other components to infringe the `247 Patent and that the Accused Products have

no substantial non-infringing use.

       81.     Unless enjoined by this Court, Defendant will continue to infringe the `247 Patent.




COMPLAINT FOR PATENT INFRINGEMENT                                                        Page 34 of 37
         Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 35 of 37



       82.     Because of Defendant’s infringing activities, Intellectual Tech has suffered

damages and will continue to suffer damages in the future.

                               ADDITIONAL ALLEGATIONS

       83.     Intellectual Tech has complied with 35 U.S.C. § 287.

                  NOTICE OF REQUIREMENT OF LITIGATION HOLD

       84.     Defendant is hereby notified they are legally obligated to locate, preserve, and

maintain all records, notes, drawings, documents, data, communications, materials, electronic

recordings, audio/video/photographic recordings, and digital files, including edited and unedited

or “raw” source material, and other information and tangible things that Defendant knows, or

reasonably should know, may be relevant to actual or potential claims, counterclaims, defenses,

and/or damages by any party or potential party in this lawsuit, whether created or residing in hard

copy form or in the form of electronically stored information (hereafter collectively referred to as

“Potential Evidence”).

       85.     As used above, the phrase “electronically stored information” includes without

limitation: computer files (and file fragments), e-mail (both sent and received, whether internally

or externally), information concerning e-mail (including but not limited to logs of e-mail history

and usage, header information, and deleted but recoverable emails), text files (including drafts,

revisions, and active or deleted word processing documents), instant messages, audio recordings

and files, video footage and files, audio files, photographic footage and files, spreadsheets,

databases, calendars, telephone logs, contact manager information, internet usage files, and all

other information created, received, or maintained on any and all electronic and/or digital forms,

sources and media, including, without limitation, any and all hard disks, removable media,

peripheral computer or electronic storage devices, laptop computers, mobile phones, personal data



COMPLAINT FOR PATENT INFRINGEMENT                                                       Page 35 of 37
            Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 36 of 37



assistant devices, Blackberry devices, iPhones, video cameras and still cameras, and any and all

other locations where electronic data is stored. These sources may also include any personal

electronic, digital, and storage devices of any and all of Defendant’s agents, resellers, or employees

if Defendant’s electronically stored information resides there.

        86.     Defendant is hereby further notified and forewarned that any alteration, destruction,

negligent loss, or unavailability, by act or omission, of any Potential Evidence may result in

damages or a legal presumption by the Court and/or jury that the Potential Evidence is not

favorable to Defendant’s claims and/or defenses. To avoid such a result, Defendant’s preservation

duties include, but are not limited to, the requirement that Defendant immediately notify its agents

and employees to halt and/or supervise the autodelete functions of Defendant’s electronic systems

and refrain from deleting Potential Evidence, either manually or through a policy of periodic

deletion.

                                           JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Intellectual Tech demands a

trial by jury on all issues triable as such.

                                       PRAYER FOR RELIEF

        Intellectual Tech requests that this Court find in its favor and against Defendant, and that

this Court grant Intellectual Tech the following relief:

        A.      An adjudication that Defendant has infringed the `247 Patent;

        B.      An award of damages to be paid by Defendant adequate to compensate Intellectual

Tech for Defendant’s past infringement of the Patent-in-Suit and any continuing or future

infringement through the date such judgment is entered (but in no event less than a reasonable




COMPLAINT FOR PATENT INFRINGEMENT                                                        Page 36 of 37
         Case 6:19-cv-00628-ADA Document 1 Filed 10/22/19 Page 37 of 37



royalty in accordance with 35 U.S.C. § 284), including interest, costs, expenses and an accounting

of all infringing acts;

        C.      A permanent injunction enjoining Defendant and its officers, agents, servants,

employees, users, attorneys, and all those persons in active concert or participation with Defendant

from the acts described in this Complaint;

        D.      Alternatively, an order requiring Defendant to pay an ongoing royalty in an amount

to be determined for any continued infringement after the date judgment is entered;

        E.      An award of pre-judgment and post-judgment interest to the full extent allowed

under the law, as well as their costs;

        F.      An award to Intellectual Tech of such further relief at law or in equity as the Court

deems just and proper.

Dated: October 22, 2019                               Respectfully submitted,


                                                      /s/ Gary R. Sorden
                                                      Gary R. Sorden
                                                      Texas Bar No. 24066124
                                                      gsorden@coleschotz.com
                                                      Aaron Davidson
                                                      Texas Bar No. 24007080
                                                      adavidson@coleschotz.com
                                                      Brian L. King
                                                      Texas Bar No. 24055776
                                                      bking@coleschotz.com

                                                      COLE SCHOTZ, P.C.
                                                      901 Main Street, Suite 4120
                                                      Dallas, Texas 75202
                                                      Tel: (469) 557-9390
                                                      Fax: (469) 533-1587

                                                      ATTORNEY FOR PLAINTIFF
                                                      INTELLECTUAL TECH LLC




COMPLAINT FOR PATENT INFRINGEMENT                                                        Page 37 of 37
